DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

	Prior art reference Kim et al. (Pub NO. US 20190087581) teaches:  a version of boot firmware stored in each of first and second area may be compared with a firmware release version stored in the security area.  A processor unit may stop the boot process of the Internet of Things module 100, when the version of boot firmware stored in each of the boot areas is older than the firmware release version stored in the security area.  Thus, firmware rollback, caused by the boot firmware stored in each of the boot areas through an unauthorized route, may be prevented. 
Prior art Reference Gschwind (Patent NO. US 9,851,981) teaches upon connection of the user trusted device to the computer, letting the boot loader be detected by a firmware of the computer for subsequent execution at least partly at the computer, to cause to: compare the version of the OS loader already on the computer to the OS loader as transferred from the user trusted device; and if the compared versions do not differ, execute the transferred OS loader at least partly from the computer. If the compared versions differ, notifying a user that the compared versions differ. If the compared version differ, store contents of the OS loader, as loaded in a main memory of the computer, on the data storage device of the computer.
Prior art reference Rothman et al. (Pub No.: US 2006/0143432) teaches boot images that are initially sent from a boot server to various clients are cached at network devices along communication paths between the boot server and the clients.  In response to subsequent boot image requests from the clients, boot images cached at the network devices are downloaded directly from the network devices rather than from the boot server, reducing network traffic to and from the boot server and domains in between.  In addition, boot program bootstrap files may also be cached and downloaded in a similar manner.  Techniques are also disclosed for intercepting boot image download and network bootstrap program requests at the network devices, and for maintaining valid boot image cache configurations across the network.
 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – in accordance with a determination that the most recent versions of the first boot files are different from versions locally available to the apparatus, obtaining, from a network resource, the most recent versions of the first boot files; and in response to obtaining the most recent versions of the first boot files, booting the one or more processors, including providing, to each of the one or more processors, the first manifest file and a most recent version of the first boot file corresponding to the processor, wherein the processor executes the first boot file upon verifying authenticity of the first boot file.- which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 1-34 indicated allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186